      Case 1:20-cv-01034-PGG-SLC Document 89 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOHN DE’BEY,

                                Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 20 Civ. 1034 (PGG) (SLC)
THE CITY OF NEW YORK, et al.,
                                                                          ORDER
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the conference held today, April 22, 2021, the Court sets the following

briefing schedule for Defendants’ partial motion to dismiss (the “Motion”) the Second Amended

Complaint (the “SAC”):

         1. By May 24, 2021, Defendants shall file their Motion;

         2. By June 21, 2021, Plaintiff shall file his opposition; and

         3. By July 6, 2021, Defendants shall their reply, if any.

         Defendants may file a memorandum of law of up to 30 pages in support of their Motion.

Plaintiff may file a memorandum of law of up to 30 pages in opposition to the Motion.

Defendants’ reply brief, if any, may be up to 15 pages.

         The deadline for any non-moving defendant to respond to the SAC is held in abeyance

pending the Court’s Report and Recommendation on the Motion.

Dated:          New York, New York                     SO ORDERED
                April 22, 2021

                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
